Citation Nr: 0710054	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  05-23 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether the appellant is basically eligible for 
Department of Veterans Affairs (VA) nonservice-connected 
death pension benefits.


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel






INTRODUCTION

The veteran has recognized guerilla service from March 1945 
to March 1946.  The veteran died in December 1998.  The 
appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1999, January 2002, and March 
2003 rating decisions of  the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  The January 1999 rating denied the appellant's 
claim of entitlement to death benefits based on the well 
grounded standard.  The RO revisited the matters in January 
2002 and March 2003 due to the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).



FINDINGS OF FACT

1.  The veteran died in December 1998 from cardiopulmonary 
arrest due to old age.

2.  At the time of the veteran's death, service connection 
was in effect for right eye defective vision and scars on the 
right side of the forehead and left side of the face.

3.  The record contains no indication that the veteran's 
death was proximately due to or the result of his period of 
service, or a service-connected disease or injury.

4.  The service department has certified that the veteran had 
recognized guerilla service from March 1945 to March 1946.




CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause death, nor 
may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).

2.  The veteran's period of service does not meet the basic 
service eligibility requirements to entitle the appellant to 
VA nonservice-connected death pension benefits.  38 U.S.C.A. 
§§ 101, 107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 
3.203 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by January 2001 and July 2004 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the January 2001 and July 2004 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the record contains February 2005 and May 2005 
statements of the case and a July 2005 supplemental statement 
of the case following the July 2003 letter.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the July 2003 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's available service medical 
records, private treatment records from Santa Lucia District 
Hospital, Antonia Quismorio, M.D., Lorma Medical Center, and 
Veterans Memorial Medical Center.  Notably, the appellant 
submitted, in August 2005, that she had no further 
outstanding or relevant evidence to submit.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

A.  Cause of Death

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2006); see 38 
U.S.C.A. Chapter 11.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation, 
or by use of applicable presumptions, if available.  38 
C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
The disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is the 
principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

As set forth above, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
service-connected disability either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In this case, the cause of the 
veteran's death is listed as cardiopulmonary arrest due to 
old age.  At the time of his death, service connection was in 
effect for right eye defective vision and for scars on the 
right side of the forehead and left side of the face.  

The appellant alleges that the veteran's cause of death is 
related to his service-connected disabilities.  The record 
contains no evidence that the veteran's cardiopulmonary 
arrest was related to his period of service.  Rather, the 
certificate of death attributes the veteran's cause of death 
to his advanced age.  Moreover, post-service medical evidence 
demonstrates no complaints or diagnosis of a cardiopulmonary 
disorder until many years after the veteran's period of 
service.  Treatment records from Veterans Memorial Medical 
Center indicate that the veteran was hospitalized July 1981 
due to arteriosclerotic heart disease and congestive heart 
failure.  Treatment records from Dr. Quismorio indicated that 
he saw the veteran in August 1998 and diagnosed him as having 
cardiac dysrhythmia in failure, arteriosclerotic heart 
disease, aortic stenosis and benign prostatic hypertrophy.  
Additional notes indicate that he also diagnosed the veteran 
as having chronic obstructive pulmonary disease and advised 
the veteran to quit smoking.  In August 1998, the veteran was 
hospitalized at Lorma Medical Center due to multichamber 
heart enlargement, cor pulmonale with left ventricle failure, 
and alcoholic cardiomyopathy.  Treatment records from Santa 
Lucia District Hospital demonstrate that the veteran was 
hospitalized in October 1998 due to pneumonia with congestive 
heart failure.  There is no additional post-service medical 
evidence of record.  Moreover, the appellant indicated in 
August 2005 that she had no additional information to submit.

The medical evidence of record does not contain any medical 
opinion that a cardiovascular and/or pulmonary disorder, 
first noted many years after the veteran's separation from 
active service, was related to such service.  Furthermore, 
the veteran died more than fifty years after discharge, and 
the remoteness of the event from the incidence of service 
does not lend support to the claim that he died as a result 
of complications of his service-connected disabilities, or 
from an in-service disease or injury.  The lack of medical 
evidence during those fifty years further weighs against the 
claim.

The Board finds that no competent medical evidence has been 
submitted which establishes a relationship between the cause 
of the veteran's death and his period of service.  The 
appellant's opinions, offered without the benefit of medical 
training or expertise, is not competent evidence required to 
determine an etiologic relationship between the cause of the 
veteran's death and service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

There is simply no competent evidence linking the cause of 
the veteran's death to his period of active duty service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107(b); 38 
C.F.R. §§ 3.5, 3.102, 3.303, 3.312.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is inapplicable.  See Gilbert, 1 Vet. App. at 55.

B.  Nonservice-connected death pension

The appellant claims that the military service of her spouse 
meets the requirements for eligibility for VA benefits on the 
basis that he was a "veteran."

The provisions of 38 U.S.C.A. §§ 1310 to 1318, pertaining to 
dependency and indemnity compensation benefits, and 38 
U.S.C.A. § 1542, pertaining to death pension benefits, 
require that the deceased person shall have been a veteran.  
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for death pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190. 38 C.F.R. § 3.40(b) (2004).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
death pension benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for death pension benefits.  38 C.F.R. § 3.40(b), 
(c), and (d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. §§ 3.40, 3.41.  These specified benefits do not 
include nonservice-connected death pension benefits 
authorized by Chapter 15, Title 38, United States Code.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2006).

With respect to documents submitted to establish a creditable 
period of wartime service for death pension entitlement, a 
document may be accepted without verification if the document 
shows (1) service of four months or more, or (2) discharge 
for disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for ninety days for a line 
of duty disability. 38 C.F.R. § 3.203(b) (2006).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, the 
VA shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c) (2006).

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, "service department findings are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces."  Id.; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

The facts in this case are not in dispute.  The service 
department has certified that the appellant had recognized 
guerilla service from March 1945 to March 1946.

As noted, the findings of the service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the United States Armed Forces.  
Venturella v. Gober, 10 Vet. App. 340 (1997).  Based on the 
dates of service certified by the service department, the 
appellant does not have the requisite service to qualify her 
for VA nonservice-connected death pension benefits.

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to nonservice-connected 
death pension benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. § 
3.40(b), (c), (d).  Therefore, the Board finds that the 
appellant is not eligible for the requested benefit.

The Board has carefully reviewed the entire record in this 
case; however, this is a case in which the law is 
dispositive; basic eligibility for death pension is precluded 
based on the decedent's service.  Therefore, the appeal must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Basic eligibility for VA nonservice-connected death pension 
benefits is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


